Citation Nr: 0518651	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for cellulitis.  

2.  Entitlement to service connection for claimed cellulitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO decision that 
denied the veteran's application to reopen the claim.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  

Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for cellulitis.  38 U.S.C.A. §5108; Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, the issues in 
appellate status are as listed hereinabove.  

Further, it is noted in this regard that pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002), the 
undersigned Veterans Law Judge undertook further development 
of the claim in June 2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Another Veterans Law Judge remanded the case back to the RO 
for further review in October 2003.  The RO issued a 
Supplemental Statement of the Case (SSOC) in January 2005.  

The now reopened claim of service connection for cellulitis 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the 
veteran's claim of service connection for cellulitis; after 
the veteran was notified of the decision and of his 
procedural and appellate rights, he did not perfect a timely 
appeal.  

2.  The additional evidence presented since the May 1996 
rating decision relates to a previously unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material has been presented to reopen the claim of 
service connection for cellulitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

With respect to the veteran's application, the amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing.  These changes do 
not apply to the veteran's application to reopen as it was 
received prior thereto.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  


New and material evidence 

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the May 1996 
denial of service connection for cellulitis.  That rating 
decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for cellulitis subsequent to the May 
1996 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

As background, the veteran's service medical records dated in 
December 1971 reflect a diagnosis of cellulitis of the right 
foot and sebaceous cyst of the right testicle.  The post-
service evidence shows that the veteran was injured in a coal 
mining accident and underwent an amputation of his left lower 
leg below the knee in 1977.  The veteran has attributed his 
current skin problems, intermittent epidermaphytosis, to the 
cellulitis he suffered from in-service.   

Based on a careful review of the claims file, the Board finds 
there is new medical evidence that warrants further 
consideration in connection with the service connection 
claim.  

Specifically, the veteran underwent VA examination in 
November 1999.  The examiner reviewed the veteran's claims 
file and opined that his currently diagnosed epidermaphytosis 
was unlikely related to the initial, in-service episode of 
cellulitis.  Rather, the examiner attributed the veteran's 
skin condition to the moist environment represented by the 
amputation site and the prosthesis in which bacteria and 
fungus irritate the skin.  

Other new evidence consists of medical evidence offered by 
the veteran's treating physician in records dated from 1997 
to 2002.  The physician opined that "it [was] at least as 
likely as not or possible that the cellulitis the veteran was 
treated for in the service [was] related to the cellulitis 
that he suffer[ed] from now."  

The private medical records demonstrate a currently diagnosed 
skin condition, chronic, intermittent epidermaphytosis.  The 
physician reported that the veteran's epidermaphytosis 
"could be a continuing form of the problems that originated 
in the service and it appear[ed] that he [was] still 
suffering from the intermittent cellulitis that he acquired 
in the service."  

The veteran's physician also noted that his skin condition 
was manifested by periods of occasional flare-up.  

In regard to the evidence submitted since the May 1996 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the May 1996 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
cellulitis.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for cellulitis, the appeal to 
this extent is allowed, subject further action as discussed 
hereinbelow.  



REMAND

Having reopened the claim of service connection for 
cellulitis, the Board finds that additional evidentiary 
development is necessary.  

In this case, another VA examination is warranted in order to 
fully ascertain the nature and likely etiology of all 
currently demonstrated skin disability.  

A review of the medical evidence of record reflects opinions 
expressed from the veteran's treating private physicians that 
his current skin disability, recurrent epidermaphytosis, was 
related to the cellulitis that he acquired in the service.  
However, on VA examination in November 1999, the examiner, 
whom the RO acknowledged was not a medical doctor, opined 
that there was no relationship between the inservice 
manifestations and the skin problems with the veteran's 
amputation stump.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrangements for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
"cellulitis."  The claims folder should 
be to the examiner(s) for review.  
Specifically, the examiner should 
consider the VA examination report dated 
in November 1999 and the veteran's 
private medical records.  Any indicated 
testing should be performed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current skin disability 
that is due to disease or injury in 
service, to include the demonstrated 
cellulitis of the right foot and 
sebaceous cyst of the right testicle.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
service connection claim.  If any benefit 
sought continues to be denied, the RO 
should issue a Supplemental Statement of 
the Case to the appellant and his 
representative, if any, and afford them 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


